Citation Nr: 1231077	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-23 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected deviated septum, residual of nasal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for tinnitus.

A Travel Board hearing was held in October 2011 with the Veteran in Lincoln, Nebraska, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).


FINDING OF FACT

Tinnitus is etiologically related to service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the applicable legal criteria cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Prior to receipt of the Veteran's June 2008 claim, and effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.

In this regard, the recent amendment to 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).

B.  Evidence

Service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus.  A September 1966 enlistment examination and a June 1970 separation examination noted no relevant abnormalities.  However, service treatment records do document the fracture nose for which the Veteran is currently service-connected.

VA treatment records dated March 2008 reflect complaints of ringing in the ears.  The Veteran was diagnosed with tinnitus in May 2008.

As part of his June 2008 claim, the Veteran reported that he received "mechanical trauma" to the head and sustained a deviated septum in service.  He had experienced tinnitus since that time, a period of 39 years.  He was also exposed to long-term noise, including flight line duty.  He experienced tinnitus two to three times per week.

The Veteran was afforded a VA examination in September 2008.  The claims file was not available for review by the examiner, and the examiner stated that she could not resolve the issue of the etiology of the Veteran's tinnitus without resorting to mere speculation.  He reported an onset of tinnitus during active duty, but was unable to dictate a specific time frame.  He did report that tinnitus became very noticeable after the head trauma.  The examiner noted that tinnitus could be caused by many conditions, including hearing loss, brain injury, ear disease, heart disease, misalignment of the jaw, posttraumatic stress disorder, and medication.  She recommended that the Veteran be examined by an ear specialist.  In an August 2009 addendum, the examiner stated that she could not comment on whether tinnitus was due to the Veteran's injury in service.

In a December 2008 statement, the Veteran reported that his military occupational specialty (MOS) was Boatswain's mate, and in the capacity, he was exposed constant noise from helicopters, watercraft, and loading equipment.

In January 2009, a VA otolaryngologist noted that tinnitus had both auditory and somatic causes.  Painful lesions of the head and neck could trigger tinnitus.  However, he was unable to resolve the issue without resorting to speculation.  He recommended administration of the tinnitus handicap index, as well as a panel of audiological tests to define the Veteran's tinnitus.

A March 2009 private opinion stated the Veteran's tinnitus was at least as likely as not related to service.  Many individuals have occasional transient tinnitus without a known cause.  However, bilateral tinnitus may be caused by head trauma or significant noise exposure.

A VA opinion was obtained in November 2009.  The claims file was reviewed by the examiner, who concluded that tinnitus was less likely than not related to service.  Causes of tinnitus included age greater than 60, noise exposure, ear wax, otosclerosis, stress, depression, Meniere's disease, acoustic neuroma, atherosclerosis, hyperlipidemia, and multiple medications.

Finally, the Veteran testified at a Travel Board hearing in October 2011.  He denied having any tinnitus prior to his entrance on to active duty.  During service, he served as a Boatswain's mate and worked the flight line.  He also operated an air gun, winches, and a 5 inch open gun mount.  He denied any use of hearing protection during service.  After service, he was not exposed to any occupational noise.  He testified that he started experiencing ringing in his ears after he was hit in the head and sustained a broken nose.  He was taken back to his ship in a semi-conscious state.  From that point through the present, he heard intermittent ringing.  

C.  Analysis

Based on the evidence of record, the Board finds that service connection for tinnitus is warranted.  After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current tinnitus was incurred during his active service.  

Due to the subjective nature of tinnitus, the Veteran, as a layperson, is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board finds that the Veteran's statements that tinnitus symptoms existed since active service are competent and credible evidence of a continuity of symptoms of tinnitus since his active service.  Id.; see Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).

As noted above, establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d at 1167; see Caluza v. Brown, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In this case, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, supra; see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  However, even where a veteran has asserted continuity of symptomatology since service, the Court has held that he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage, supra.  In this regard, the Board notes that there are several medical opinions in the record addressing the etiology of the Veteran's tinnitus.  According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, the September 2008 and January 2009 opinions were speculative.  Where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

The March 2009 opinion stated that tinnitus was at least as likely as not related to service, noting that bilateral tinnitus may be caused by head trauma or noise exposure.  However, the use of "may" diminishes the probative value of this opinion.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993).

However, while the November 2009 opinion concluded that tinnitus was less likely than not related to service, the examiner failed to address the Veteran's history of noise exposure, which the examiner himself identified as a potential cause of tinnitus.

In sum, one opinion supports the contention that tinnitus was incurred in service, while another refutes that possibility.  However, the Board finds that after a review of the opinions, the evidence is in equipoise as to the issue of a nexus between the current condition and the symptomatology.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is warranted.

In reaching this conclusion, the Board has determined that tinnitus was incurred during active service.  This is based on the Veteran's competent and credible testimony regarding the onset of tinnitus during service, as well as the positive opinion linking tinnitus to service.  Therefore, further analysis regarding whether tinnitus is proximately due to or aggravated by a service-connected disability is moot. 


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


